Name: COMMISSION REGULATION (EC) No 1159/95 of 22 May 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  trade policy;  plant product
 Date Published: nan

 No L 116/38 HEN Official Journal of the European Communities 23 . 5 . 95 COMMISSION REGULATION (EC) No 1159/95 of 22 May 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund quantity which may be exported is 750 000 tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 19 May 1995 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (2), as last amended by Regulation (EC) No 1043/95 (3), provides where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 19 May 1995 relate to 1 000 000 tonnes of common wheat and the maximum HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 20 May 1995 for common wheat falling within CN code 1101 90 99 submitted on 19 May 1995, shall be accepted for the tonnages indicated therein multiplied by a coeffi ­ cient of 0,75 . Requests that are not conveyed to the Commission before 20 May 1995 shall be refused. Article 2 This Regulation shall enter into force on 23 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 106, 11 . 5. 1995, p. 8 .